DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 3, 6, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Reasons for allowance will be provided in the event the claims are rewritten in independent form and are in condition for allowance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “large” in claim 9 is a relative term which renders the claim indefinite (“large amount of toner”). The term “large” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the execution condition" in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that claim 8 references “condition information,” but it is unclear how the “execution condition” relates to the “condition information.”  Appropriate correction is required.  In an attempt to further compact prosecution, a best effort will be made to interpret claim 10 for the purposes of prior art rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5, 7-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nara (U.S. Patent No. 9,830,114) in view of Kunihiro (U.S. Patent No. 8,248,657).
	Regarding claim 1, Nara (U.S. Patent No. 9,830,114) discloses:
A method of an image forming apparatus, the method comprising: 
receiving an input to select a selective ink/toner reduction mode (Figures 6 and 7, column 4, lines 19-30, the system features an option allowing for the lightening of characters with less toner coverage) which selectively applies a ink/toner reduction mode during an image forming job of a document (Figures 6 and 7, column 4, lines 10-30, column 6, lines 34-65, and column 8, lines 7-22, as shown, toner usage is reduced in the lightened areas);
obtaining at least one area of the document to be excluded from application of the ink/toner reduction mode from a preview of the document according to execution of the selective ink/toner reduction mode (Figures 6 and 7, column 4, lines 10-30, column 6, lines 34-65, and column 8, lines 7-22, the non-emphasized areas are subject to the toner reduction while emphasized areas are not in both the K3 and M2 processes)
generating a setting in which an area corresponding to at least one area of the document is set in an array corresponding to a preview image of the document, based on information about the at least one area of the document (Figures 6 and 7, column 4, lines 10-30, column 6, lines 34-65, and column 8, lines 7-22, the preview of the document is shown –  separate previews are shown with different highlight support processing – the different highlight support processing options involve a selective lightening of different areas of the document depending on document characteristics like embellishment); and 
outputting the document to which the selective ink/toner reduction mode is applied based on the setting (column 4, lines 23-30, the image is formed with the selected settings on the surface of the recording paper)
Nara does not explicitly disclose:
Wherein the ink/toner reduction mode is an eco mode;
Wherein the setting to be applied to an area of the document is a mask;
Kunihiro (U.S. Patent No. 8,248,657) discloses:
Wherein the ink/toner reduction mode is an eco mode (column 3, lines 8-21, the ink/toner reduction occurs in an economy mode (“eco mode”))
generating a mask in which an area corresponding to at least one area of the document is set in an array, based on information about the at least one area of the document (column 7, lines 10-16, the system uses masking processing to reduce the amount of ink/toner based on the image data); and 
outputting the document to which the selective eco mode is applied based on the mask (column 3, lines 1-21 and column 5, lines 1-17, the sheet is printed and output based on the setting).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the system of Nara with the system of Kunihiro such that the ink/toner reduction, as taught in Nara, was implemented as part of an “eco mode” utilizing a masking process applied to an area of the document as described in Kunihiro.  The suggestion/motivation would have been in order to implement a system “capable of simplifying the apparatus arrangement by using a common processing means to execute different processes” (column 1, lines 55-58 of the Kunihiro reference) applicable to an “ink saving (economy) mode…[in which] the ink consumption can be suppressed” (column 3, lines 11-14 of the Kunihiro reference).

	Regarding claim 2, the combination of Nara and Kunihiro discloses the method of the parent claim (claim 1).
	As previously noted, Kunihiro discloses:
Wherein the ink/toner reduction mode is an eco mode (column 3, lines 8-21, the ink/toner reduction occurs in an economy mode (“eco mode”))
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the system of Nara with the system of Kunihiro such that the ink/toner reduction, as taught in Nara, was implemented as part of an “eco mode” utilizing a masking process applied to an area of the document as described in Kunihiro.  The suggestion/motivation would have been in order to implement a system “capable of simplifying the apparatus arrangement by using a common processing means to execute different processes” (column 1, lines 55-58 of the Kunihiro reference) applicable to an “ink saving (economy) mode…[in which] the ink consumption can be suppressed” (column 3, lines 11-14 of the Kunihiro reference).
	Nara additionally discloses:
wherein the obtaining of at least one area of the document to be excluded from the application of the ink toner reduction mode comprises: 
displaying the preview comprising an interface to select the at least one area and the preview image of the document (Figures 6 and 7, column 4, lines 10-30, column 6, lines 34-65, and column 8, lines 7-22, the user is able to select which processing they want, corresponding to different areas to undergo the lightening process – a preview of the output document is displayed); and 
receiving an input to select the at least one area based on at least one of the interface and the preview image (Figures 6 and 7, column 4, lines 10-30, column 6, lines 34-65, and column 8, lines 7-22, the user can click the radio button corresponding to the desired lightening option)

Regarding claim 4, the combination of Nara and Kunihiro discloses the method of the parent claim (claim 2).
Nara additionally discloses:
wherein the receiving of the input to select the at least one area based on at least one of the interface and the preview image comprises: 
displaying the interface comprising a list from which pages, text, and images within the document may be selected (Figures 6 and 7, column 4, lines 10-30, column 6, lines 34-65, and column 8, lines 7-22, the interface shows a list of different pages with images containing text that can be selected); and 
receiving an input to select at least one of a page, text, and an image corresponding to the at least one area based on the list (Figures 6 and 7, column 4, lines 10-30, column 6, lines 34-65, and column 8, lines 7-22, the user can click the radio button corresponding to the desired lightening option).

Regarding claim 5, the combination of Nara and Kunihiro discloses the method of the parent claim (claim 1).
Nara does not explicitly disclose:
generating a masking structure comprising information about a page in which the at least one area is set in the document and location information about the at least one area in the page, based on the information about the at least one area.
Kunihiro discloses:
generating a masking structure comprising information about a page in which the at least one area is set in the document and location information about the at least one area in the page, based on the information about the at least one area (Figure 10B, column 7, lines 10-16, the system uses masking processing to reduce the amount of ink/toner based on the image data – the ink/toner dots are shaded at the locations specified to execute the thinning process through masking);
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the system of Nara with the system of Kunihiro such that the ink/toner reduction, as taught in Nara, was implemented as part of an “eco mode” utilizing a masking process in locations applied to an area of the document as described in Kunihiro.  The suggestion/motivation would have been in order to implement a system “capable of simplifying the apparatus arrangement by using a common processing means to execute different processes” (column 1, lines 55-58 of the Kunihiro reference) applicable to an “ink saving (economy) mode…[in which] the ink consumption can be suppressed” (column 3, lines 11-14 of the Kunihiro reference).

Regarding claim 7, the combination of Nara and Kunihiro discloses the method of the parent claim (claim 1).
	As previously noted, Kunihiro discloses:
Wherein the ink/toner reduction mode is an eco mode (column 3, lines 8-21, the ink/toner reduction occurs in an economy mode (“eco mode”))
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the system of Nara with the system of Kunihiro such that the ink/toner reduction, as taught in Nara, was implemented as part of an “eco mode” utilizing a masking process applied to an area of the document as described in Kunihiro.  The suggestion/motivation would have been in order to implement a system “capable of simplifying the apparatus arrangement by using a common processing means to execute different processes” (column 1, lines 55-58 of the Kunihiro reference) applicable to an “ink saving (economy) mode…[in which] the ink consumption can be suppressed” (column 3, lines 11-14 of the Kunihiro reference).
	Nara additionally discloses:
generating a temporary image to which the ink/toner reduction mode is applied in the preview image (Figures 6 and 7, the sample document shown is a preview of the original image before modification); 
generating a final image to which the selective ink/toner reduction mode is applied by replacing a temporary area corresponding to the at least one area in the temporary image with an original area corresponding to the at least one area, based on the mask (Figures 6 and 7, the sample image is modified by various highlight support processing, including a reduction of character density, in order to produce previews of potential output images); and 
outputting the final image as printed matter of the document (column 4, lines 23-30, the image is formed with the selected settings on the surface of the recording paper)

	Regarding claim 8, the combination of Nara and Kunihiro discloses the method of the parent claim (claim 1).
	As previously noted, Kunihiro discloses:
Wherein the ink/toner reduction mode is an eco mode (column 3, lines 8-21, the ink/toner reduction occurs in an economy mode (“eco mode”))
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the system of Nara with the system of Kunihiro such that the ink/toner reduction, as taught in Nara, was implemented as part of an “eco mode” utilizing a masking process applied to an area of the document as described in Kunihiro.  The suggestion/motivation would have been in order to implement a system “capable of simplifying the apparatus arrangement by using a common processing means to execute different processes” (column 1, lines 55-58 of the Kunihiro reference) applicable to an “ink saving (economy) mode…[in which] the ink consumption can be suppressed” (column 3, lines 11-14 of the Kunihiro reference).
	Nara additionally discloses:
executing the selective ink/toner reduction mode based on condition information set based on the amount of toner of at least one color to be consumed by the output of the document or an image in the document (Figures 6 and 7, column 4, lines 10-30, column 6, lines 34-65, and column 8, lines 7-22, the processing executed for embellished characters dictates the amount of toner used on the different sections of the document, with a reduced amount of toner being used in the areas designated)

Regarding claim 9, the combination of Nara and Kunihiro discloses the method of the parent claim (claim 8).
	As previously noted, Kunihiro discloses:
Wherein the ink/toner reduction mode is an eco mode (column 3, lines 8-21, the ink/toner reduction occurs in an economy mode (“eco mode”))
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the system of Nara with the system of Kunihiro such that the ink/toner reduction, as taught in Nara, was implemented as part of an “eco mode” utilizing a masking process applied to an area of the document as described in Kunihiro.  The suggestion/motivation would have been in order to implement a system “capable of simplifying the apparatus arrangement by using a common processing means to execute different processes” (column 1, lines 55-58 of the Kunihiro reference) applicable to an “ink saving (economy) mode…[in which] the ink consumption can be suppressed” (column 3, lines 11-14 of the Kunihiro reference).
Nara additionally discloses:
wherein the condition information comprises at least one of: 
condition information to execute the selective ink/toner reduction mode for a layer that consumes a large amount of toner among a text layer and an image layer obtained based on the document; 
condition information to execute the selective ink/toner reduction mode for a page of the document that consumes more than a preset amount of toner; 
condition information to execute the selective ink/toner reduction mode for a page with images exceeding a preset range or a page with color images in the document (Figures 6 and 7, column 4, lines 10-30, column 6, lines 34-65, and column 8, lines 7-22, the page which undergoes the processing has images which use red characters)
condition information to execute the selective ink/toner reduction mode to output a color similar to a first color by combining the first color with at least one color when the amount of toner for the first color is insufficient during the image forming job of the document; and 
condition information to execute the selective ink/toner reduction mode on codes and graphs other than a preset code or a preset graph in the document.

Regarding claim 10, the combination of Nara and Kunihiro discloses the method of the parent claim (claim 8).
	As previously noted, Kunihiro discloses:
Wherein the ink/toner reduction mode is an eco mode (column 3, lines 8-21, the ink/toner reduction occurs in an economy mode (“eco mode”))
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the system of Nara with the system of Kunihiro such that the ink/toner reduction, as taught in Nara, was implemented as part of an “eco mode” utilizing a masking process applied to an area of the document as described in Kunihiro.  The suggestion/motivation would have been in order to implement a system “capable of simplifying the apparatus arrangement by using a common processing means to execute different processes” (column 1, lines 55-58 of the Kunihiro reference) applicable to an “ink saving (economy) mode…[in which] the ink consumption can be suppressed” (column 3, lines 11-14 of the Kunihiro reference).
	Nara additionally discloses:
when the execution condition is satisfied, automatically executing the selective eco mode or displaying guide information for guiding execution of the selective ink/toner reduction mode (column 4, line 53 through column 5, line 6, when it is judged that embellishment is present, the image data is tagged for highlight support processing and the pop-up window for highlight support processing is presented to the user on the display – this constitutes “guide information for guiding execution of the ink/toner reduction mode).

Regarding claim 11, arguments analogous to claim 1 are applicable.  The computer readable medium is explicitly taught as evidenced by column 3, lines 28-38 and claims 3 and 4 of Nara.

Regarding claim 12, Nara discloses:
An image forming apparatus comprising: 
a user interface (column 3, lines 10-27, display 34 showing interfaces to the user, for example, Figures 6 and 7); 
a memory to store instructions (column 3, lines 10-27, ROM/RAM/storage unit); and 
a processor (column 3, lines 10-27, control unit/CPU) to execute the instructions to: 
receive, from the user interface, an input to select a selective ink/toner reduction mode (Figures 6 and 7, column 4, lines 19-30, the system features an option allowing for the lightening of characters with less toner coverage) to apply selectively an ink/toner reduction mode during an image forming job of a document (Figures 6 and 7, column 4, lines 10-30, column 6, lines 34-65, and column 8, lines 7-22, as shown, toner usage is reduced in the lightened areas);
obtain at least one area of the document to be excluded from application of the ink/toner reduction mode from a preview of the document according to execution of the selective ink/toner reduction mode (Figures 6 and 7, column 4, lines 10-30, column 6, lines 34-65, and column 8, lines 7-22, the non-emphasized areas are subject to the toner reduction while emphasized areas are not in both the K3 and M2 processes);
generate a setting in which an area corresponding to the at least one area of the document is set in an array corresponding to a preview image of the document, based on information about the at least one area of the document (Figures 6 and 7, column 4, lines 10-30, column 6, lines 34-65, and column 8, lines 7-22, the preview of the document is shown –  separate previews are shown with different highlight support processing – the different highlight support processing options involve a selective lightening of different areas of the document depending on document characteristics like embellishment); and 
output the document to which the selective ink/toner reduction mode is applied based on the setting (column 4, lines 23-30, the image is formed with the selected settings on the surface of the recording paper)
Nara does not explicitly disclose:
Wherein the ink/toner reduction mode is an eco mode;
Wherein the setting to be applied to an area of the document is a mask;
Kunihiro (U.S. Patent No. 8,248,657) discloses:
Wherein the ink/toner reduction mode is an eco mode (column 3, lines 8-21, the ink/toner reduction occurs in an economy mode (“eco mode”))
generating a mask in which an area corresponding to at least one area of the document is set in an array, based on information about the at least one area of the document (column 7, lines 10-16, the system uses masking processing to reduce the amount of ink/toner based on the image data); and 
outputting the document to which the selective eco mode is applied based on the mask (column 3, lines 1-21 and column 5, lines 1-17, the sheet is printed and output based on the setting).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the system of Nara with the system of Kunihiro such that the ink/toner reduction, as taught in Nara, was implemented as part of an “eco mode” utilizing a masking process applied to an area of the document as described in Kunihiro.  The suggestion/motivation would have been in order to implement a system “capable of simplifying the apparatus arrangement by using a common processing means to execute different processes” (column 1, lines 55-58 of the Kunihiro reference) applicable to an “ink saving (economy) mode…[in which] the ink consumption can be suppressed” (column 3, lines 11-14 of the Kunihiro reference).

Regarding claim 13, the combination of Nara and Kunihiro discloses the method of the parent claim (claim 12).
Nara additionally discloses:
wherein the processor to execute the instructions to, through the user interface: 
display the preview comprising an interface to select the at least one area and the preview image of the document (Figures 6 and 7, column 4, lines 10-30, column 6, lines 34-65, and column 8, lines 7-22, the user is able to select which processing they want, corresponding to different areas to undergo the lightening process – a preview of the output document is displayed); and
receive an input to select the at least one area based on at least one of the interface (Figures 6 and 7, column 4, lines 10-30, column 6, lines 34-65, and column 8, lines 7-22, the user can click the radio button corresponding to the desired lightening option)

Regarding claim 15, the combination of Nara and Kunihiro discloses the method of the parent claim (claim 12).
As previously noted, Kunihiro discloses:
Wherein the ink/toner reduction mode is an eco mode (column 3, lines 8-21, the ink/toner reduction occurs in an economy mode (“eco mode”))
Nara additionally discloses:
wherein the processor to execute the instructions to: generate a temporary image to which the ink/toner reduction mode is applied in the preview image (Figures 6 and 7, the sample document shown is a preview of the original image before modification); 
generate a final image to which the selective ink/toner reduction mode is applied by replacing a temporary area corresponding to the at least one area in the temporary image with an original area corresponding to the at least one area, based on the mask (Figures 6 and 7, the sample image is modified by various highlight support processing, including a reduction of character density, in order to produce previews of potential output images); and 
output the final image as printed matter of the document (column 4, lines 23-30, the image is formed with the selected settings on the surface of the recording paper)
References Cited but Not Relied Upon
	Ishida (U.S.P.G. Pub. No. 2018/0300093) discloses a system with settable toner modes that reduce toner usage of a particular type of toner based on a document contents reflected in a preview image (Figures 4-7, paragraphs [0059]-[0069])
	Mashimo (U.S.P.G. Pub. No. 2016/0112600) discloses a system which receives a user selection of a picture region to be masked (See Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R WALLACE whose telephone number is (571)270-1577. The examiner can normally be reached Monday-Friday from 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 5712727490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R WALLACE/               Primary Examiner, Art Unit 2674